Case 3:20-cv-03021-TLB-MEF Document 14           Filed 04/20/20 Page 1 of 8 PageID #: 114



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION

 JESSIE EDWARD FLETCHER                                                        PLAINTIFF

 V.                            CASE NO. 3:20-CV-03021

 CHIEF DEPUTY EZRA DEWAYNE PIERCE;
 PUBLIC DEFENDER DAVID HARRISON;
 PROSECUTOR BENJAMIN FRUEHAUF;
 DEPUTY ZACH GRAHAM;
 DEPUTY TROY DYE;
 CHIEF DEPUTY ERIC OWENS;
 DEPUTY JODY PRUITT;
 SEARCY COUNTY SHERIFF KENNY CASSELL;
 and OFFICER DUSTIN ROSENBERGER                                            DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

       Plaintiff Jessie Edward Fletcher, currently an inmate of the Searcy County

 Detention Center, filed this civil rights action pursuant to 42 U.S.C. § 1983. He proceeds

 pro se and in forma pauperis (“IFP”).     The case is before the Court for preservice

 screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant

 to 28 U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a

 prisoner seeks to proceed IFP.     28 U.S.C. § 1915A(a). The Court must determine

 whether the complaint should be served on the defendants.

                                   I. BACKGROUND

       According to the Amended Complaint (Doc. 8) and Supplement (Doc. 11), Chief

 Deputy Pierce falsified statements and evidence in order to obtain an arrest warrant for

 Fletcher. Fletcher alleges that Chief Deputy Ezra Dewayne Pierce was pressuring him

 to identify a “guy” in a video of a burglary. (Doc. 8, p. 4). Chief Deputy Pierce also


                                             1
Case 3:20-cv-03021-TLB-MEF Document 14             Filed 04/20/20 Page 2 of 8 PageID #: 115



 allegedly informed Fletcher that Ms. Duff and “Mopin” had been apprehended.                Id.

 Fletcher indicates that Pierce advised him that Duff and Mopin had collaborated on a

 statement in which they claimed Fletcher had kidnapped and threatened to kill Duff if

 Mopin did not rob the store. According to Fletcher, Pierce stated in the arrest-warrant

 affidavit that Fletcher owned a Cadillac similar to the one used in the burglary. Fletcher

 alleges that at one time he owned a Cadillac, but he sold it before the robbery. Fletcher

 also asserts that Mopin has never once implicated him in the crime.

        According to Fletcher, Pierce was trying to coerce Fletcher to confess; threatened

 to have him “x out in jail”; threatened to have him charged with kidnapping and attempted

 murder; interrogated him multiple times despite his request for an attorney in violation of

 his Miranda rights; used excessive force against him; told Officer Rosenberger to “make

 [Fletcher] feel it” during a transport; and read Fletcher’s legal mail. (Doc. 8, pp. 4–5; Doc.

 11, p. 1).

        There are multiple other Defendants named in the case besides Chief Deputy

 Pierce, and the facts asserted against them are as follows. Beginning with Defendant

 David Harrison, he is identified in the Amended Complaint as a public defender who was

 appointed to represent Fletcher.      Harrison also represented Fletcher’s co-defendant

 Mopin. Fletcher alleges that for the four-month period he was represented by Harrison,

 he probably spoke with Harrison for 60 seconds.

        Next, Fletcher names Benjamin Fruehauf, the prosecuting attorney involved in

 Fletcher’s criminal case. Fletcher alleges that Fruehauf failed to look at the facts of the

 criminal case and instead focused on Fletcher’s past charges.


                                               2
Case 3:20-cv-03021-TLB-MEF Document 14            Filed 04/20/20 Page 3 of 8 PageID #: 116



        Fletcher maintains that Deputy Zach Graham violated his Miranda rights and

 continually harassed him despite his demand for an attorney. According to the Amended

 Complaint, Deputy Graham also obtained Fletcher’s contact information and used it to

 obtain the search warrants on the cell phones.

        Deputy Troy Dye, Chief Deputy Eric Owens, and Deputy Jody Pruitt are alleged to

 have violated Fletcher’s Miranda rights by continuing to interrogate and harass him

 despite his request for an attorney. Fletcher also contends that Chief Deputy Owens

 obtained search warrants for two phones that were not in Fletcher’s name and saw every

 private thing on the phones. Fletcher claims that Deputy Pruitt must have seen naked

 pictures of Fletcher’s wife on the cell phone because the search warrant allowed law

 enforcement to look at pictures stored on the phones.

        As for Sheriff Kenny Cassell, Fletcher maintains that he failed to see that Chief

 Deputy Pierce had made false statements in the affidavit for Fletcher’s arrest. Sheriff

 Cassell also allegedly failed to provide Fletcher with an attorney, neglected to supervise

 the other officers, and did not notice that the cell phones being searched belonged to

 Fletcher’s wife and sister-in-law and not to Fletcher.

        Finally, with respect to the last Defendant, Officer Dustin Rosenberger, Fletcher

 alleges that he used excessive force on December 19, 2019, by placing Fletcher in

 shackles and a belly chain and handcuffing his hands behind his back for a transport that

 lasted in excess of three hours. Fletcher claims that he could not feel his arms and now

 has a scar on his right wrist as a result of this handcuffing incident. Fletcher further

 alleges that Officer Rosenberger was reading his legal mail.


                                              3
Case 3:20-cv-03021-TLB-MEF Document 14             Filed 04/20/20 Page 4 of 8 PageID #: 117



                                   II. LEGAL STANDARD

        Under the PLRA, the Court is obliged to screen the case prior to service of process

 being issued. The Court must dismiss a complaint, or any portion of it, if it contains

 claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief may be

 granted, or (2) seek monetary relief from a defendant who is immune from such relief.

 28 U.S.C. § 1915A(b).

        A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.

 Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may

 be granted if it does not allege “enough facts to state a claim to relief that is plausible on

 its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether

 a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,

 however inartfully pleaded . . . to less stringent standards than formal pleadings drafted

 by lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.

 Pardus, 551 U.S. 89, 94 (2007)). However, conclusory allegations with no supporting

 factual averments are insufficient to state a claim upon which relief can be based. Stone

 v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). “[A] pro se plaintiff requires no special legal

 training to recount the facts surrounding his alleged injury, and he must provide such facts

 if the court is to determine whether he makes out a claim on which relief can be granted.”

 Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citations omitted).

                                      III. DISCUSSION

        To state a claim under § 1983, Fletcher must show: (1) that Defendants acted

 under color of state law, and (2) that the alleged wrongful conduct deprived him of a


                                               4
Case 3:20-cv-03021-TLB-MEF Document 14            Filed 04/20/20 Page 5 of 8 PageID #: 118



 constitutionally protected federal right. Schmidt v. City of Bella Villa, 557 F.3d 564, 571

 (8th Cir. 2009).

                        A. Claims Against Chief Deputy Pierce

        Some claims made against Chief Deputy Pierce are without merit and are subject

 to immediate dismissal. In particular, “Verbal threats do not constitute a constitutional

 violation.” Martin v. Sargent, 780 F.2d 1334, 1339 (8th Cir. 1985). Similarly, taunts,

 name calling, and the use of offensive language does not state a claim of constitutional

 dimension. McDowell v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (inmate’s claims of

 general harassment and of verbal harassment were not actionable under § 1983); O’

 Donnell v. Thomas, 826 F.2d 788, 790 (8th Cir. 1987) (verbal threats and abuse by jail

 officials did not rise to the level of a constitutional violation). In addition, Fletcher’s

 Miranda claims against Pierce are subject to dismissal. See Miranda v. Arizona, 384

 U.S. 436, 444 (1966). “[A] litigant cannot maintain an action under § 1983 based on a

 violation of the Miranda safeguards. . . . [Th]e remedy for a Miranda violation is the

 exclusion of evidence of any compelled self-incrimination, not a section 1983 action.”

 Hannon v. Sanner, 441 F.3d 635, 636 (8th Cir. 2006) (internal quotation marks and

 citations omitted).

        The only cognizable claims left against Pierce are for reading Fletcher’s legal mail,

 knowingly making false statements in an affidavit for an arrest warrant, and using

 excessive force against Fletcher.

                              B. Public Defender Harrison

        Defendant Harrison will be dismissed from this lawsuit, as no cognizable claims


                                              5
Case 3:20-cv-03021-TLB-MEF Document 14            Filed 04/20/20 Page 6 of 8 PageID #: 119



 are stated against him. Harrison represented Fletcher during his criminal proceedings.

 A § 1983 complaint must allege that each defendant, acting under color of state law,

 deprived plaintiff of “rights, privileges or immunities secured by the Constitution and laws”

 of the United States. 42 U.S.C. § 1983; see also DuBose v. Kelly, 187 F.3d 999, 1002

 (8th Cir. 1999). Harrison was not acting under color of state law while representing

 Fletcher in his criminal proceedings. Polk Cnty. v. Dodson, 454 U.S. 312, 324 (1981)

 (neither public defenders nor privately retained defense counsel act under color of state

 law when performing a lawyer’s traditional functions as counsel to a defendant in criminal

 proceedings”). Thus, Harrison is not subject to suit under § 1983.

                         C. Claims Against Prosecutor Fruehauf

        Fletcher’s claims against Fruehauf must be dismissed because prosecutors are

 immune from suit. The United States Supreme Court in Imbler v. Pachtman, 424 U.S.

 409, 431, (1976), established the absolute immunity of a prosecutor from a civil suit for

 damages under 42 U.S.C. § 1983 “in initiating a prosecution and in presenting the State’s

 case.” Id. at 427. This immunity extends to all acts that are “intimately associated with

 the judicial phase of the criminal process.” Id. at 430; see also Buckley v. Fitzsimmons,

 509 U.S. 259 (1993) (prosecutor acting as an advocate for the state in a criminal

 prosecution is entitled to absolute immunity). Fletcher has failed to allege that Fruehauf

 engaged in any conduct other than actions taken in connection with his duties as a

 prosecuting attorney.    Accordingly, he is entitled to absolute immunity.         See also

 Brodnicki v. City of Omaha, 75 F.3d 1261 (8th Cir. 1996) (county prosecutors entitled to

 absolute immunity from suit).


                                              6
Case 3:20-cv-03021-TLB-MEF Document 14           Filed 04/20/20 Page 7 of 8 PageID #: 120



             D. Claims Against Deputy Zach Graham, Deputy Troy Dye,
                 Chief Deputy Eric Owens, and Deputy Jody Pruitt

        All claims against Defendants Graham, Dye, Owens, and Pruitt are subject to

 dismissal. As stated previously, the Miranda claims made against these Defendants are

 not cognizable under Section 1983.      Hannon, 441 F.3d at 636.       Further, all claims

 regarding general harassment, verbal harassment, and threats are not actionable for the

 reasons stated. See McDowell, 990 F.2d at 434; under § 1983); O’ Donnell, 826 F.2d at

 790. Finally, claims regarding the search of two cell phones are also subject to dismissal.

 Fletcher does not deny that a valid search warrant was issued for these cell phones; he

 merely objects that the phones were not in his name and that the warrant allowed for the

 examination of the pictures stored on the phones. To the extent Fletcher claims the

 search of the cell phones violated his constitutional rights, his remedy is to seek

 suppression in his criminal case. See United States v. Karo, 468 U.S. 705, 719 (1984)

 (information obtained in violation of the Fourth Amendment would invalidate a search

 warrant if it proved critical to establishing probable cause). Section 1983 provides no

 cognizable cause of action related to the cell phone search.

                                   IV.    CONCLUSION

        IT IS THEREFORE ORDERED that all claims against Defendants Harrison,

 Fruehauf, Graham, Dye, Owens, and Pruitt are DISMISSED WITHOUT PREJUDICE on

 the grounds that the claims are frivolous, fail to state claims upon which relief may be

 granted, or are against an individual immune from suit. See 28 U.S.C. § 1915(e)(2)(B)(i-

 iii) (in forma pauperis action, or any portion of it, may be dismissed at any time due to

 frivolousness, for failure to state a claim, or seek monetary relief from an individual

                                             7
Case 3:20-cv-03021-TLB-MEF Document 14             Filed 04/20/20 Page 8 of 8 PageID #: 121



 immune from suit). The Clerk of Court is directed to TERMINATE Defendants Harrison,

 Fruehauf, Graham, Dye, Owens, and Pruitt from the case.

          IT IS FURTHER ORDERED that any Miranda claims, harassment claims, claims

 concerning threats, and claims regarding the search of two cell phones are DISMISSED

 WITHOUT PREJUDICE as to the remaining Defendants. Only the following claims will

 remain for further adjudication:

          1.   claims against Chief Deputy Ezra Dewayne Pierce for reading legal mail,

 knowingly making false statements in an affidavit for an arrest warrant, and excessive

 force;

          2. claims against Officer Dustin Rosenberger for reading legal mail and excessive

 force; and

          3. a claim against Sheriff Kenny Cassell for failure to supervise.

          The Amended Complaint and Supplement will be served on these three

 individuals by separate order.

          IT IS SO ORDERED on this 20th day of April, 2020.



                                                   /s/ Timothy L. Brooks_______________
                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




                                               8
